Opinion issued November 26, 2019




                                       In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-19-00636-CR
                             ———————————
                             XAVIER COX, Appellant
                                         V.
                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 263rd District Court
                             Harris County, Texas
                         Trial Court Case No. 1549067


                           MEMORANDUM OPINION

      Appellant, Xavier Cox, challenges the trial court’s judgment of conviction on

appellant’s plea of guilty to aggravated robbery with a deadly weapon. We dismiss

the appeal for lack of jurisdiction.
      We cannot exercise jurisdiction over an appeal without a timely filed notice

of appeal. TEX. R. APP. P. 26.2(a); Lair v. State, 321 S.W.3d 158, 159 (Tex. App.—

Houston [1st Dist.] 2010, pet. ref’d) (citing Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998)). A defendant’s notice of appeal is timely if filed within 30

days after the date sentence is imposed or suspended in open court or the trial court

enters an appealable order.1 TEX. R. APP. P. 26.2(a); see also Bayless v. State, 91
S.W.3d 801, 806 (Tex. Crim. App. 2002).

      Here, the trial court signed and entered its judgment of conviction on April 4,

2019. Appellant’s notice of appeal, therefore, was due to be filed no later than May

6, 2019. TEX. R. APP. P. 26.2(a)(1); Lair, 321 S.W.3d at 159; see also TEX. R. APP.

P. 4.1(a) (extending deadline to file notice of appeal from Saturday to Monday).

Appellant’s July 31, 2019 notice of appeal was untimely to perfect an appeal of the

April 4, 2019 order, and we have no basis for jurisdiction over the appeal.2

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                    PER CURIAM

1
      Appellant did not file a motion for new trial, which would have extended his
      deadline to file a notice of appeal to 90 days after his judgment of conviction. TEX.
      R. APP. P. 26.2(a)(2).
2
      To the extent appellant argues he was denied effective assistance of counsel during
      post-conviction proceedings, such claims generally should be raised by a post-
      conviction writ of habeas corpus rather than on direct appeal. Mitchell v. State, 68
S.W.3d 640, 642 (Tex. Crim. App. 2002).
                                            2
Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3